3DETAILED ACTION
This office action is a response to an amendment filed on 09/01/2021.
Claims 1 -21 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The rejection to claims 20 and 21 under 35 U.S.C. § 101 have been withdrawn in view of applicant’s remarks/ amendments.
The rejection to claims 20 and 21 under 35 U.S.C. § 112, (d) have been withdrawn in view of applicant’s remarks/ amendments.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration based upon the amendments submitted on 09/01/2021, when reading claims in light of the specification, a full search was further conducted. However, none of the prior art references of recorded alone or in combination disclosed or suggest the any reasonable combination of limitations specified in the independent claims.

Prior art references of recorded in combination teach each of these features;
Lee et al. (US 20180324843 A1) teaches method and apparatus for transmitting information block carrying time/ scheduling information from bae station to base station and/ or mobile device.
Ko et al. (US 20190150110 A1) teaches method of receiving DL/ UL signal by UE including receiving system information related to PBCH and one more blocks groups indication.

However, It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claim 1; specifically to the other limitations with the combination of including;  

“configuring time position information of at least one CORESET, wherein the time position information comprises: the number of symbols occupied by the at least one CORESET, or the number of symbols occupied by the at least one CORESET and a start position of the at least one CORESET, wherein the symbols comprises symbols in a numerology used by the at least one CORESET; configuring position information of the at least one CORESET in a system frame number; and transmitting the time position information and the position information of the at least one CORESET to a User Equipment (UE), so that the UE selects the start position of the at least one CORESET based on the time position information and the position information of the at least one CORESET, and a preset table of relation between the number of symbols occupied by the CORESET and the start position of the CORESET”2Appl. No.15/133,001 Atty. Docket No.DC-105995 (20110-1996) Office Action Date May 2, 2018Response Date

For independent claim 10; claim is similarly considered allowable. Claims disclosed similar limitations as of claim 1. Since when reading claims in light of the specification, none of the references of recorded alone or in combination disclosed or suggest any reasonable combination of limitations specified in the independent claim 10; and thus claims are respectively allowable.

Dependent claims 2- 9, 11-21 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KYAW Z SOE/Primary Examiner, Art Unit 2412